internal_revenue_service number release date index number ------------------------- ------------------------- --------------------------- ------------------ -------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-137483-05 date date - ---------------------- ------------------------------------ ----------------------------- ------------- ------------------------- - legend taxpayer date1 exchange dear ---------------- this ruling responds to your letter dated date as supplemented by your letter dated date submitted on behalf of taxpayer requesting a ruling under internal_revenue_code the code sec_301 and sec_305 the ruling_request facts taxpayer is a publicly traded u s_corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis taxpayer has one class of common_stock outstanding the taxpayer stock anticipates that taxpayer will elect under sec_856 of the code to be treated as a real_estate_investment_trust reit effective date1 the reit_conversion in connection with the reit_conversion taxpayer will make a distribution to its shareholders as required by sec_857 of an amount sufficient to eliminate all of its subject_to the approval of its board_of directors taxpayer’s management plr-137483-05 undistributed c_corporation earnings_and_profits e_p before the end of taxpayer’s first reit_year the special dividend prior to payment of the special dividend taxpayer would effect a business reorganization in a transaction that is intended to qualify as a tax-free reorganization under sec_368 the merger references herein to taxpayer include any successor in a qualifying tax-free reorganization under sec_368 as appropriate stock or a combination of both at the election of each stockholder the total amount of cash payable in the special dividend will be limited to percent of the total value of the special dividend taxpayer expects to make the special dividend in the form of cash taxpayer taxpayer expects to declare the special dividend and to provide that each shareholder may elect to receive its dividend in the form of a cash_option a b taxpayer stock_option b or c a combination of both taxpayer stock and cash_option c if a shareholder fails to make a valid election by the election deadline that shareholder will be deemed to have made an election to be determined by taxpayer to the extent necessary in the special dividend taxpayer will issue cash in lieu of fractional shares of taxpayer stock the total number of shares of taxpayer stock to be issued in the special dividend will be determined by dividing i the product of the total amount of the special dividend per share times the number of shares outstanding less the total amount of cash to be paid as part of the special dividend by ii the average trading price of a share of taxpayer stock on the exchange as of the close of trading during a specified period before the special dividend payment_date while each shareholder will have the option to elect to receive cash in lieu of taxpayer stock for all or a portion of the shareholder’s entire entitlement under the special dividend taxpayer intends to limit the amount of cash to be distributed in the aggregate to percent of the special dividend the maximum cash distribution if the total number of shares of taxpayer stock for which an election to receive the dividend in cash is made cash election shares would result in the payment of cash in an aggregate amount that is less than or equal to the maximum cash distribution then all holders of cash election shares will receive the special dividend on all such shares in cash if the number of cash election shares would result in the payment of cash in an aggregate amount that is greater than the maximum cash distribution then a shareholders electing to receive the special dividend in cash on percent or less of the total number of taxpayer shares they hold will receive the special dividend on each of their cash election shares in cash and plr-137483-05 b shareholders electing to receive the special dividend in cash on more than percent of the total number of taxpayer shares they hold will receive the special dividend on their cash election shares as follows i cash on the number of cash election shares equal to percent of their total taxpayer shares plus ii cash on each shareholder’s cash election shares in excess of percent of such shareholder’s total taxpayer shares held excess cash election shares equal to the proportion that such shareholder’s excess cash election shares bear to the total excess cash election shares of all shareholders multiplied by an amount equal to the maximum cash distribution less the aggregate amount of cash allocations made pursuant to a and b i above plus iii taxpayer shares in payment of the special dividend on each shareholder’s remaining excess cash election shares as a result if a shareholder elects to receive the special dividend in cash on more than percent of the total taxpayer shares held by that shareholder the shareholder may instead receive a pro_rata amount of cash to the extent of the shareholder’s election in excess of percent taxpayer intends to distribute its stock and the cash in the special dividend as soon as reasonably practicable following the date of the election deadline taxpayer makes the following representations with respect to the special the total number of shares of taxpayer stock to be issued in the special dividend dividend will be determined by dividing i the product of the total amount of the special dividend per share times the number of outstanding shares less the total amount of cash to be paid as part of the special dividend of the total amount of the special dividend by ii the average trading price of a share of taxpayer stock on the exchange as of the close of trading during a specified period before the special dividend payment_date the total amount of cash distributed in the special dividend will not exceed percent of the total value of the special dividend the actual distribution of stock in the special dividend will be made as soon as reasonably practicable following the date of the election deadline lieu of shares in an amount in excess of the maximum cash distribution the shareholders that elect options a and c will receive the cash distributions pro_rata to in the event that the shareholders in the aggregate elect to receive cash in taxpayer represents that either it or its successor as a result of a the merger will qualify as a reorganization under sec_368 plr-137483-05 their requested cash amounts if the pro_rata allocation would result in shareholders who elect to receive at least of their distribution in cash under option c receiving less than percent of their distribution in cash then the allocation will be adjusted to provide such shareholders percent in cash and shareholders electing option a will receive less than their pro_rata share in cash but in no event less than percent after cash equal to the maximum cash distribution is distributed any remaining unpaid balance of the special dividend will be paid in taxpayer stock in the event that the shareholders in the aggregate elect to receive cash in lieu of shares in an amount less than the maximum cash distribution then taxpayer would fully fund the cash component of the special dividend in such a case all shareholders that elect a cash portion under option c would receive the requested portion in cash and all shareholders that elect option a would receive percent in cash reorganization pursuant to sec_368 will be making the proposed special dividend that is the subject of the ruling_request holding described above by taxpayer shall be treated as a distribution_of_property with respect to its stock to which sec_301 applies sec_301 and sec_305 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether the merger will qualify as a reorganization under sec_368 whether taxpayer will qualify as a reit under subchapter_m of the code or whether the special dividend will constitute a preferential_dividend under sec_562 of the code the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it sec_6110 of except as expressly provided herein no opinion is expressed or implied any and all of the cash and stock distributed in the special dividend as plr-137483-05 letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this sincerely _thomas i russell_ thomas i russell senior counsel branch corporate cc
